DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment filed 8/25/2022 has been entered. The claims 4, 14 and 21-50 have been cancelled. The claims 1 and 11 have been amended. The claims 1-3, 5-13 and 15-20 are pending in the current application. 

Response to Argument
Applicant’s argument filed 8/25/2022 have been considered, but are not found persuasive in view of the ground(s) of rejection set forth in the current Office Action. 
In Remarks, applicant individually attacked Cohen-Tidhar in an obviousness type of rejection without addressing the relevant teaching of Kim in relation to the new claim limitations. 
However, Kim teaches the new claim limitation: information about the direction of gaze of the device for each field of view of the plurality of fields of view. Kim teaches at Paragraph 0076-0079 that the image processing unit 140 may determine that an object, which is continuously recognized before occurrence of movement and after the occurrence of movement, an object displayed on the screen relatively long, an object in which an area displayed on the screen increases, or the like, is the object of interest of the user….the image processing unit 140 may assign a weight for determining the object of interest to the recognized object to determine a priority based on the summed weight and may determine the object of interest depending on the priority. 
It is noted that this disclosure of Kim reveals that the object of interest having a higher priority is the object that is in the direction of orientation of the electronic device 101 in a case that the user moves the electronic device 101 may be an operation for following an object, in which the user is interested and which the user desired to capture.  
Applicant argued that Cohen-Tidhar does not refer at any point in the document to the direction of gaze of the device, nor to the field of view of a user through time and does not contemplate the improved generation of supplemental content in extended reality environment. Applicant’s arguments are irrelevant. 
Cohen-Tidhar shows at FIGS. 1A-1D and 2A-2D that the field of view of the smartphone changes from time to time and at Paragraph 0026 in response to changes in the device orientation by the user and based on content-ware meta-data that indicated where and when increased importance/reduced importance visual data exists and at Paragraph 0054 enabling the end-user device to dynamically make adjustments or modifications to the displayed video in a manner that is tailored to the actual visual changes that are reflected in the content-ware meta-data . 
In other words, Cohen-Tidhar teaches the claim limitation: (d) the information about the direction of gaze of the device. 
Cohen-Tidhar teaches Paragraph 0043-0044 that FIG. 1D that the first object (dog) had a visual importance score of 90% when the smartphone is held in portrait orientation and thus the visual importance score of the first object is based on the orientation of the smartphone. Cohen-Tidhar teaches at FIG. 2D and Paragraph 0053-0054 that when the screen 240 of the smartphone is held in portrait orientation, the two-human objects has a high importance score since they are identified to be human and/or moving and/or changing across frames wherein each of one of these two human objects may have an importance score in the range of 90 to 95 percent as long as they are moving and changing during the first ten seconds of the video.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claim 1 recites “gaze of the device” at line 5 of the claim 1 and at line 25 of the claim 1. Applicant’s specification failed to describe the term “gaze of the device”. Applicant’s specification describes at FIGS. 1, 7a-7b and 8a-8b and Paragraph 0030 that diagram 116 is to represent which part of the XR environment is being covered by the field of view 104a, 104b, 104c. The diagram 116 does not constitute the gaze of device which is a new term in the claim amendment and is not defined in applicant’s specification. By the new term “gaze of the device”, it is uncertain from applicant’s specification whether it refers to a field of view or a gaze of a device user or orientation of the device corresponding to a field of view. The scope of the claim invention is uncertain at least for the above reasons. 
According to Merriam Webster Dictionary, gaze is “a fixed intent look” with eye fixation. According to vocabulary.com, a gaze is “a long fixed look”, e.g., he fixed his paternal gaze on me. So the device is not a person having a gaze.
The meaning is not defined in applicant’s specification and is ambiguous as it could refer to a user’s gaze as opposed to a user’s FOV. Moreover, the device is not an animated object and cannot perform a gaze. The device does not refer to device’s camera where a camera may have a focus as opposed to gaze. The meaning of the claimed gaze of the device is not clear as it could mean the orientation of the device, or a user’s field of view or a gaze of a device user or the focus of device camera. 
The claims 2, 3, 5-10 are dependent upon the claim 1 and are rejected due to their dependency. The claim 11 is subject to the same rationale of rejection as the claim 1. The claims 12, 13 and 15-20 are dependent upon the claim 11 and are rejected due to their dependency. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim 1 recites “gaze of the device” at line 5 of the claim 1 and at line 25 of the claim 1. Applicant’s specification failed to describe the term “gaze of the device”. Applicant’s specification describes at FIGS. 1, 7a-7b and 8a-8b and Paragraph 0030 that diagram 116 is to represent which part of the XR environment is being covered by the field of view 104a, 104b, 104c. The diagram 116 does not constitute the gaze of device which is a new term in the claim amendment and is not defined in applicant’s specification. By the new term “gaze of the device”, it is uncertain from applicant’s specification whether it refers to a field of view or a gaze of a device user or orientation of the device corresponding to a field of view. The scope of the claim invention is uncertain at least for the above reasons. 
According to Merriam Webster Dictionary, gaze is “a fixed intent look” with eye fixation. According to vocabulary.com, a gaze is “a long fixed look”, e.g., he fixed his paternal gaze on me. So the device is not a person having a gaze.
The meaning is not defined in applicant’s specification and is ambiguous as it could refer to a user’s gaze as opposed to a user’s FOV. Moreover, the device is not an animated object and cannot perform a gaze. The device does not refer to device’s camera where a camera may have a focus as opposed to gaze. The meaning of the claimed gaze of the device is not clear as it could mean the orientation of the device, or a user’s field of view or a gaze of a device user or the focus of device camera. 
To comply with the “written description” requirement of 35 U.S.C. § 112, first paragraph, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the “written description” inquiry, whatever is now claimed. Vas-Cath. Inc, v. Mahurkar. 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). For purposes of written description, one shows “possession” by descriptive means such as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines. Inc.. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Such descriptive means is not found in the disclosure for the inventions of claim 1.
The claims 2, 3, 5-10 are dependent upon the claim 1 and are rejected due to their dependency. The claim 11 is subject to the same rationale of rejection as the claim 1. The claims 12, 13 and 15-20 are dependent upon the claim 11 and are rejected due to their dependency. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13, and 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US-PGPUB No. 2018/0131869 (hereinafter Kim) in view of Li et al. US Patent No. 10,573,183 (hereinafter Li) and Cohen-Tidhar et al. US-PGPUB No.2021/0334547 (hereinafter Cohen-Tidhar).  
Re Claim 1: 
Kim in view of Li teaches a method for presenting supplemental content in an extended  reality environment, the method comprising: 
receiving, by a device, a plurality of fields of view of the extended reality environment, wherein each field of view of the plurality of fields of view was captured at a different time position (Kim teaches at FIG. 5 and Paragraph 0075-0076 receiving a plurality of fields of view 510/520/530 of the extended reality environment, wherein each field of view was captured at a different time position T1/T2/T3. Kim teaches at Paragraph 0096 that the image processing unit 140 may determine the object of interest based on the location and movement of an object that is located on a current Live View. 
Kim implicitly teaches a plurality of fields of view associated with the Live Views. 
Li explicitly teaches at FIG. 1B and column 2, lines 50-63 and column 3, lines 23-40 the plurality of fields of view associated with the driving scenes 112 captured by the mobile device 102); and information about the direction of gaze of the device for each field of view of the plurality of fields of view (Kim teaches at Paragraph 0076-0079 that the image processing unit 140 may determine that an object, which is continuously recognized before occurrence of movement and after the occurrence of movement, an object displayed on the screen relatively long, an object in which an area displayed on the screen increases, or the like, is the object of interest of the user….the image processing unit 140 may assign a weight for determining the object of interest to the recognized object to determine a priority based on the summed weight and may determine the object of interest depending on the priority. 
It is noted that this disclosure of Kim reveals that the object of interest having a higher priority is the object that is in the direction of orientation of the electronic device 101 in a case that the user moves the electronic device 101 may be an operation for following an object, in which the user is interested and which the user desired to capture); 
generating a data stream representing the plurality of fields of view, the data stream comprising a respective data structure for each of the fields of view, wherein each respective data structure comprises (Kim teaches at FIG. 5 and Paragraph 0075-0076 generating a data stream 510/520/530 representing the plurality of fields of view, the data stream comprising a respective data structure 511-514 for each of the fields of view, wherein each respective data structure 511-514 comprises. 
Kim implicitly teaches a plurality of fields of view associated with the Live Views. 
Li explicitly teaches at FIG. 1B and column 2, lines 50-63 and column 3, lines 23-40 the plurality of fields of view associated with the driving scenes 112 captured by the mobile device 102): 
at least one object identifier corresponding to a visual item appearing in a respective field of view of the plurality of fields of view (Kim teaches at Paragraph 0123-0124 that the third object 513 is recognized from the second image 520 moves in direction A and the fourth object 514 moves in direction B and at FIG. 7 that each of the first object 710 and second object 720 may be determined as the object of interest depending on the movement of the electronic device 101 or the priority of an object stored in the object database 230. 
Kim teaches at FIG. 7 and Paragraph 0135 that the AF mark 711 or 721 of an object having a high priority may be displayed to be relative dark and the AF mark 711 or 721 of the object having the low priority may be displayed to be relative light. 
Kim teaches at FIGS. 5-7 at least one object identifier corresponding to a visual item 511-514 (710-720) appearing in a respective field of view), and 
field coordinates representing the position of the respective field of view in the extended reality environment (Kim teaches at FIG. 4 the capture location in GPS coordinate 460 and at Paragraph 0095 that the image processing unit 140 may calculate the depth and AF point of each object of interest and at Paragraph 0096 that in the case of the movement of the electronic device 101 is less than a specified range, the image processing unit 140 may determine the object of interest based on the location and movement of an object that is located on a current Live View. 
Kim teaches at Paragraph 0123-0124 that the third object 513 is recognized from the second image 520 moves in direction A and the fourth object 514 moves in direction B. Kim teaches at Paragraph 0111 the recognized object is an object of interest of a user based on data of the appearance frequency 430 and the appearance location 460 and at Paragraph 0122 that the appearance location 460 may be updated based on a video stored by a capture); 
calculating a number of data structures in the data stream in which a same object identifier, called a candidate object identifier, appears (Kim teaches at FIG. 4 the appearance frequency 430 of FaceA/FaceB/FaceC/FaceD and at Paragraph 0111 the recognized object is an object of interest of a user based on data of the appearance frequency 430 and the appearance location 460 and at Paragraph 0120-0124 that the image processing unit 140 may increase a weight associated with an object which is continuously maintained in the first image 510 and may store the weight…the weights in the third and fourth objects 513 and 514 may be continuously maintained in a high state. It is shown in Kim FIG. 5 that the number/frequency of the object 513/514 appears in the 3 frames is 3); 
calculating a measure of variance of field coordinates for the data structures in which the candidate object identifier appears (Kim teaches at Paragraph 0111 the recognized object is an object of interest of a user based on data of the appearance frequency 430 and the appearance location 460 and at Paragraph 0123 that the third object 513 recognized from the second image 520 moves in direction A and the fourth object 514 moves in direction B, the image processing unit 140 may assign the additional weight to the third object 513, the direction of which is the same as direction A in which the electronic device 101 moves from one GPS coordinate to another GPS coordinate as shown in FIG. 4); 
computing an importance score for the candidate object identifier (
Kim teaches at FIG. 7 and Paragraph 0133 the image processing unit 140 may display a priority of each of the objects through the user interface and at Paragraph 0135 that the image processing unit 140 may output priority marks 711a and 721a to the first object 710 and the second object 720 independently from AF marks 711 and 721. The priority marks 711a and 721a may be output depending on the degree of the priority of each of the first object 710 and the second object 720…the priority marks 711a and 712a may be output in the score display manner), based on (a) the calculated number of data structures in the data stream in which the candidate object identifier appears (Kim teaches at FIG. 4 the appearance frequency 430 of FaceA/FaceB/FaceC/FaceD and at Paragraph 0111 the recognized object is an object of interest of a user based on data of the appearance frequency 430 and the appearance location 460 and at Paragraph 0120-0124 that the image processing unit 140 may increase a weight associated with an object which is continuously maintained in the first image 510 and may store the weight…the weights in the third and fourth objects 513 and 514 may be continuously maintained in a high state. It is shown in Kim FIG. 5 that the number/frequency of the object 513/514 appears in the 3 frames is 3), (b) the calculated measure of variance of coordinates for the data structures in which the candidate object identifier appears (Kim teaches at FIG. 4 the capture location in GPS coordinate 460 and at Paragraph 0095 that the image processing unit 140 may calculate the depth and AF point of each object of interest and at Paragraph 0096 that in the case of the movement of the electronic device 101 is less than a specified range, the image processing unit 140 may determine the object of interest based on the location and movement of an object that is located on a current Live View. 
Kim teaches at Paragraph 0111 the recognized object is an object of interest of a user based on data of the appearance frequency 430 and the appearance location 460 and at Paragraph 0123 that the third object 513 recognized from the second image 520 moves in direction A and the fourth object 514 moves in direction B, the image processing unit 140 may assign the additional weight to the third object 513, the direction of which is the same as direction A in which the electronic device 101 moves from one GPS coordinate to another GPS coordinate as shown in FIG. 4), (c) the calculated measure of variance of coordinates of the item appearing in the plurality of fields of view and (d) the information about the direction of gaze of the device (Kim teaches at Paragraph 0076-0079 that the image processing unit 140 may determine that an object, which is continuously recognized before occurrence of movement and after the occurrence of movement, an object displayed on the screen relatively long, an object in which an area displayed on the screen increases, or the like, is the object of interest of the user….the image processing unit 140 may assign a weight for determining the object of interest to the recognized object to determine a priority based on the summed weight and may determine the object of interest depending on the priority. 
It is noted that this disclosure of Kim reveals that the object of interest having a higher priority is the object that is in the direction of orientation of the electronic device 101 in a case that the user moves the electronic device 101 may be an operation for following an object, in which the user is interested and which the user desired to capture); 
wherein the importance score measure is positively correlated with the measure of variance of field coordinates (Kim teaches at Paragraph 0109 an object of interest database 401 may include a weight 420 (or priority) and at Paragraph 0111 that the weight 420 (or priority) of the corresponding object may increase. 
Kim teaches at Paragraph 0064 that the object-of-interest determination unit 220 may generate data of newly recognized object and may reflect the weight of the object stored in advance to change a priority and at Paragraph 0079 that the image processing unit 140 may assign a weight for determining the object of interest to the recognized object to determine a priority based on the summed weight and may determine the object of interest depending on the priority. 
Kim thus teaches the weight 420 is the same as the priority 
Kim teaches at FIG. 5 and Paragraph 0123 that in the case where the third object 513 of the third and fourth objects 513 and 514 recognized from the second image 520 moves in direction A and the fourth object 514 moves in direction B, the image processing unit 140 may assign the additional weight to the third object 513, the direction of which is the same as direction A in which the electronic device 101 moves and at Paragraph 0120 that the weight of the object increases because the object moves to be close to the electronic device 101.  
It is understood that a raster image can be georeferenced such that the latitude/longitude or other geographic coordinates can be converted to the XY coordinates of the pixels describing the image, e.g., g(longitude, latitude) = (x, y) where (x, y) defines a point to the natural internal coordinate system of the raster image. 
In the image coordinate plane XY of the image in FIG. 5 has a positive X axis coincides with the movement direction A of the object 503 of FIG. 5 and a positive Y axis coordinate coincides with the compass direction of the image. 
When the object 513 moves in the direction A from the initial position X0 to the target position X1, the object 513 has a measure of the variance of field coordinates (X1-X0) > 0 and the weight (priority) is increased and is positively correlated to the variance of field coordinates (X1-X0) which represents the positive changes of the field coordinates. 
Similarly when the object 514 moves in the direction B from the initial position X2 to the target position X3, the object has a measure of the variance of field coordinates (X3 – X2) < 0, and the weight (priority) of the object 514 is reduced and thus is positively correlated to the variance of filed coordinates (X3-X2) which represents the negative change of the field coordinates because Kim teaches at Paragraph 0120 that the weight of the object which disappears from a screen become relatively low. 
Kim teaches at Paragraph 0082-0083 that in the case where a direction in which the object being tracked moves is the same as the movement of the electronic device 101, the image processing unit 140 may increase the weight associated with the corresponding object; in the case where the movement of a camera occurs and the corresponding object is included again in the h Live View screen, the image processing unit 140 may increase the weight associated with the corresponding object); and 
in response to the importance score exceeding an importance threshold, generating instructions for displaying in the extended reality environment supplemental content, related to the visual item corresponding to the candidate object identifier (Kim teaches at FIG. 7 and Paragraph 0133 the image processing unit 140 may display a priority of each of the objects through the user interface and at Paragraph 0135 that the image processing unit 140 may output priority marks 711a and 721a to the first object 710 and the second object 720 independently from AF marks 711 and 721. The priority marks 711a and 721a may be output depending on the degree of the priority of each of the first object 710 and the second object 720…the priority marks 711a and 712a may be output in the score display manner). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the mobile device’s fields of view of Li into the augmented reality system of Kim to have recognized that Kim’s Live View of the mobile device constitute the fields of view. One of the ordinary skill in the art would have been motivated to have altered the fields of view by the mobile device when the mobile device is moved from a first position at a first time to a second position at a second time.  
Kim and Li do not explicitly teach the claim limitation: calculating a measure of variance of coordinates of the item appearing in the plurality of fields of view; computing an importance score for the candidate object identifier, based on (a) the calculated number of data structures in the data stream in which the candidate object identifiers appears, (b) the calculated measure of variable of coordinates for the data structures in which the candidate object identifier appears, (c) the calculated measure of variance of coordinates of the item appearing in the plurality of fields of view and (d) the information about the direction of gaze of the device.  
Cohen-Tidhar explicitly teach the claim limitation: calculating a measure of variance of coordinates of the item appearing in the plurality of fields of view (
Cohen-Tidhar teaches at Paragraph 0022 that the same media content may be viewed in different ways, using different aspect ratios or occupying a different portion of the screen space, depending on the device orientation, depending on whether the content is viewed in full screen mode or in a dedicated tab or window, depending on a zoom level or a resizing operation that the user may request and at Paragraph 0052-0055 that the objects are displayed in the plurality of fields of view wherein the different importance scores are assigned to objects identified as being moving and/or changing across frames or identified as being stop moving….a video-segment may perform a zoom in effect on a particular region, thereby causing an in-frame identified object to become larger (accordingly, the fields of view of the observer correspond the different batch-of-frames viewed by the observer)…the feature enables the method and system to dynamically track across multiple frames the same in-frame object, flexibly taking into account the changes in its size and/or shape of identified objects.  
Cohen-Tidhar teaches at Paragraph 0068 that the method may begin by detecting or finding objects in frames of a video and by determining for each such identified object, its relevant content-aware properties, for example, its in-frame location or position, size, boundaries, object type, or object name, or object keyword(s) and by allocating for each such object an importance score or a visual importance score. 
Cohen-Tidhar teaches at Paragraph 0032 that the content-aware metadata may include (E) object position represented in one or more suitable positioning scheme or coordinate system and (F) importance value or level of importance to keep the object. 
Cohen-Tidhar teaches Paragraph 0077 that the object boundaries locator unit 515 determines or defines or assigns the coordinates that point to the in-frame position or location of each object and at Paragraph 0078 that an object importance score determination unit 516 determines an object importance score value…wherein a greater value indicates a greater visual importance and/or contextual importance of the object from the point-of-view of a human observer…taking into account one or more suitable data-items, for example: (a) the total number of objects that were identified in the current frame; (b) the total number of objects that were identified so far in this video file; (c) whether or not the particular object is moving or is changing its in-frame position from frame to frame, e.g., increasing the importance score for a moving object and decreasing the importance score for a non-moving object); 
computing an importance score for the candidate object identifier, based on (a) the calculated number of data structures in the data stream in which the candidate object identifiers appears, (b) the calculated measure of variable of coordinates for the data structures in which the candidate object identifier appears, (c) the calculated measure of variance of coordinates of the item appearing in the plurality of fields of view (Cohen-Tidhar teaches at Paragraph 0022 that the same media content may be viewed in different ways, using different aspect ratios or occupying a different portion of the screen space, depending on the device orientation, depending on whether the content is viewed in full screen mode or in a dedicated tab or window, depending on a zoom level or a resizing operation that the user may request and at Paragraph 0052-0055 that the objects are displayed in the plurality of fields of view wherein the different importance scores are assigned to objects identified as being moving and/or changing across frames or identified as being stop moving….a video-segment may perform a zoom in effect on a particular region, thereby causing an in-frame identified object to become larger (accordingly, the fields of view of the observer correspond the different batch-of-frames viewed by the observer)…the feature enables the method and system to dynamically track across multiple frames the same in-frame object, flexibly taking into account the changes in its size and/or shape of identified objects.  
Cohen-Tidhar teaches Paragraph 0077 that the object boundaries locator unit 515 determines or defines or assigns the coordinates that point to the in-frame position or location of each object and at Paragraph 0078 that an object importance score determination unit 516 determines an object importance score value…wherein a greater value indicates a greater visual importance and/or contextual importance of the object from the point-of-view of a human observer…taking into account one or more suitable data-items, for example: (a) the total number of objects that were identified in the current frame; (b) the total number of objects that were identified so far in this video file; (c) whether or not the particular object is moving or is changing its in-frame position from frame to frame, e.g., increasing the importance score for a moving object and decreasing the importance score for a non-moving object), and (d) the information about the direction of gaze of the device (
Cohen-Tidhar teaches Paragraph 0043-0044 that FIG. 1D that the first object (dog) had a visual importance score of 90% when the smartphone is held in portrait orientation and thus the visual importance score of the first object is based on the orientation of the smartphone. Cohen-Tidhar teaches at FIG. 2D and Paragraph 0053-0054 that when the screen 240 of the smartphone is held in portrait orientation, the two-human objects has a high importance score since they are identified to be human and/or moving and/or changing across frames wherein each of one of these two human objects may have an importance score in the range of 90 to 95 percent as long as they are moving and changing during the first ten seconds of the video).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have calculated the importance score based on the variance of coordinates of the object (whether the object is moving or changing its in-frame position from frame to frame of plurality of frames viewed by the observer. One of the ordinary skill in the art would have been motivated to have increased the importance score of an object when the object is moving and decreased the importance score of the object when the object is non-moving on the frame-by-frame basis. 

Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that generating the data stream comprises: identifying a visual item in the respective field of view; and attributing an object identifier to the identified visual item, wherein a same visual item appearing in different respective fields of view is attributed the same object identifier.
Kim further teaches the claim limitation that generating the data stream comprises: identifying a visual item in the respective field of view; and attributing an object identifier to the identified visual item, wherein a same visual item appearing in different respective fields of view is attributed the same object identifier (Kim teaches at FIG. 5 the AF mark 513/514 appearing in respective fields of view and at FIG. 7 and Paragraph 0135 that the AF mark 711 or 721 of an object having a high priority may be displayed to be relative dark and the AF mark 711 or 721 of the object having the low priority may be displayed to be relative light). 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the importance score is based on the number of data structures in the data stream in which the candidate object identifier appears being higher than an occurrence threshold.
Kim further teaches the claim limitation that the importance score is based on the number of data structures in the data stream in which the candidate object identifier appears being higher than an occurrence threshold (Kim teaches at FIG. 7 and Paragraph 0133 the image processing unit 140 may display a priority of each of the objects through the user interface and at Paragraph 0135 that the image processing unit 140 may output priority marks 711a and 721a to the first object 710 and the second object 720 independently from AF marks 711 and 721. The priority marks 711a and 721a may be output depending on the degree of the priority of each of the first object 710 and the second object 720…the priority marks 711a and 712a may be output in the score display manner. 
Kim teaches at Paragraph 0111 the recognized object is an object of interest of a user based on data of the appearance frequency 430 and the appearance location 460 and at Paragraph 0120-0124 that the image processing unit 140 may increase a weight associated with an object which is continuously maintained in the first image 510 and may store the weight…the weights in the third and fourth objects 513 and 514 may be continuously maintained in a high state. It is shown in Kim FIG. 5 that the number/frequency of the object 513/514 appears in the frames is 3). 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that each respective data structure of the data stream further comprises object coordinates representing the position of the visual item in the field of view, the visual item corresponding to the object identifier.
Kim further teaches the claim limitation that each respective data structure of the data stream further comprises object coordinates representing the position of the visual item in the field of view (Kim teaches at FIG. 4 the capture location in GPS coordinate 460 and at Paragraph 0095 that the image processing unit 140 may calculate the depth and AF point of each object of interest and at Paragraph 0096 that in the case of the movement of the electronic device 101 is less than a specified range, the image processing unit 140 may determine the object of interest based on the location and movement of an object that is located on a current Live View. 
Kim teaches at Paragraph 0111 the recognized object is an object of interest of a user based on data of the appearance frequency 430 and the appearance location 460 and at Paragraph 0123 that the third object 513 recognized from the second image 520 moves in direction A and the fourth object 514 moves in direction B, the image processing unit 140 may assign the additional weight to the third object 513, the direction of which is the same as direction A in which the electronic device 101 moves from one GPS coordinate to another GPS coordinate as shown in FIG. 4), the visual item corresponding to the object identifier (Kim teaches at FIG. 7 and Paragraph 0135 that the AF mark 711 or 721 of an object having a high priority may be displayed to be relative dark and the AF mark 711 or 721 of the object having the low priority may be displayed to be relative light. 
Kim teaches at FIGS. 5-7 at least one object identifier corresponding to a visual item 511-514 (710-720) appearing in a respective field of view). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that the importance score based on a measure of variance of field coordinates and a measure of variance of object coordinates is lower than the importance score based on a higher measure of variance of field coordinates and a lower measure of variance of object coordinates.
Kim further teaches the claim limitation that the importance score based on a measure of variance of field coordinates and a measure of variance of object coordinates is lower than the importance score based on a higher measure of variance of field coordinates and a lower measure of variance of object coordinates (
Kim teaches at FIG. 4 the capture location in GPS coordinate 460 and at Paragraph 0095 that the image processing unit 140 may calculate the depth and AF point of each object of interest and at Paragraph 0096 that in the case of the movement of the electronic device 101 is less than a specified range, the image processing unit 140 may determine the object of interest based on the location and movement of an object that is located on a current Live View. 
Kim teaches at Paragraph 0111 the recognized object is an object of interest of a user based on data of the appearance frequency 430 and the appearance location 460 and at Paragraph 0123 that the third object 513 recognized from the second image 520 moves in direction A and the fourth object 514 moves in direction B, the image processing unit 140 may assign the additional weight to the third object 513, the direction of which is the same as direction A in which the electronic device 101 moves from one GPS coordinate to another GPS coordinate as shown in FIG. 4. It is noted that the third object has higher measure of variance and the fourth object has a lower measure of variance). 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the data stream further comprises, for each data structure: an object feature, representing a feature of the visual item, wherein the importance score is further based on the object feature. 
Kim and Li further teach the claim limitation that the data stream further comprises, for each data structure: an object feature, representing a feature of the visual item, wherein the importance score is further based on the object feature (
Li teaches at column 3, lines 35-55 that an image of a live view of a driving session is displayed. The view includes a pedestrian walking near the projected path of a vehicle with the driver and mobile device 102….when a single hazard indicator is display, it may be associated with the most urgent or dangerous hazard and at column 4, lines 29-35 that the mobile device may identify locations of stop signs….based on image data collected from the camera and object detection of a stop sign in the image data. Li teaches at column 6, lines 1-45 that a ranking or score of the drive summary can be generated based on the contents of the summary such as the frequency of potential hazards…..an overall score of a specific type of alert can also be generated based on the frequency and magnitude of alerts across multiple driving sessions for that specific type of alert. 
Kim teaches at FIG. 4 the capture location in GPS coordinate 460 and at Paragraph 0095 that the image processing unit 140 may calculate the depth and AF point of each object of interest and at Paragraph 0096 that in the case of the movement of the electronic device 101 is less than a specified range, the image processing unit 140 may determine the object of interest based on the location and movement of an object that is located on a current Live View. 
Kim teaches at Paragraph 0111 the recognized object is an object of interest of a user based on data of the appearance frequency 430 and the appearance location 460 and at Paragraph 0123 that the third object 513 recognized from the second image 520 moves in direction A and the fourth object 514 moves in direction B, the image processing unit 140 may assign the additional weight to the third object 513, the direction of which is the same as direction A in which the electronic device 101 moves from one GPS coordinate to another GPS coordinate as shown in FIG. 4. It is noted that the third object has higher measure of variance and the fourth object has a lower measure of variance). 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the candidate object identifier is a first candidate object identifier and the first candidate object identifier appears in a first plurality of data structures; and an importance score has been computed for a second candidate object identifier appearing in a second plurality of data structures, wherein the importance score of the second candidate object identifier exceeds the importance threshold; the method further comprising: calculating a number of shared data structures between the first and the second pluralities; in response to determining that the number is higher than a similarity threshold, selecting the candidate object identifier that has the higher importance score of the two; and generating instructions for displaying in the extended reality environment supplemental content, related to the visual item corresponding to the selected candidate object identifier.
Kim further teaches the claim limitation that the candidate object identifier is a first candidate object identifier and the first candidate object identifier appears in a first plurality of data structures (e.g., Kim teaches at FIGS. 4-5 that the candidate object identifier 511-514 appears in a first plurality of data structures at T1); and an importance score has been computed for a second candidate object identifier appearing in a second plurality of data structures, wherein the importance score of the second candidate object identifier exceeds the importance threshold (Kim teaches at FIG. 7 and Paragraph 0133 the image processing unit 140 may display a priority of each of the objects through the user interface and at Paragraph 0135 that the image processing unit 140 may output priority marks 711a and 721a to the first object 710 and the second object 720 independently from AF marks 711 and 721. The priority marks 711a and 721a may be output depending on the degree of the priority of each of the first object 710 and the second object 720…the priority marks 711a and 712a may be output in the score display manner); the method further comprising: calculating a number of shared data structures between the first and the second pluralities (e.g., Kim teaches at FIGS. 4-5 that the shared data structures between the frame T1 and the frame T2 include the data structures relating to the object identifier 513 and the object identifier 514); in response to determining that the number is higher than a similarity threshold, selecting the candidate object identifier that has the higher importance score of the two; and generating instructions for displaying in the extended reality environment supplemental content, related to the visual item corresponding to the selected candidate object identifier (Kim teaches at FIG. 7 and Paragraph 0133 the image processing unit 140 may display a priority of each of the objects through the user interface and at Paragraph 0135 that the image processing unit 140 may output priority marks 711a and 721a to the first object 710 and the second object 720 independently from AF marks 711 and 721. The priority marks 711a and 721a may be output depending on the degree of the priority of each of the first object 710 and the second object 720…the priority marks 711a and 712a may be output in the score display manner).
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the data stream further comprises, for each data structure: object metadata associated with the object; and wherein retrieving content related to the object comprises retrieving content that is associated with the object metadata.
Kim further teaches the claim limitation that the data stream further comprises, for each data structure: object metadata associated with the object; and wherein retrieving content related to the object comprises retrieving content that is associated with the object metadata (Kim teaches at FIG. 4 the object metadata for the object FaceC/FaceD/FaceA/FaceB includes weight 420, appearance frequency 430, composition information 440, capture data 450 and the capture location 460. 
Kim teaches at FIG. 7 and Paragraph 0133 the image processing unit 140 may display a priority of each of the objects through the user interface and at Paragraph 0135 that the image processing unit 140 may output priority marks 711a and 721a to the first object 710 and the second object 720 independently from AF marks 711 and 721. The priority marks 711a and 721a may be output depending on the degree of the priority of each of the first object 710 and the second object 720…the priority marks 711a and 712a may be output in the score display manner).
Re Claim 11: 
Kim/Li teaches a system for presenting supplemental content in an extended reality environment, the system comprising [e.g., Kim FIG. 8 “electronic device 801”]: 
control circuitry configured to (e.g., processor 820 of FIG. 8): 
receive, by a device, a plurality of fields of view of the extended reality environment, wherein each field of view of the plurality of fields of view was captured at a different time position (Kim teaches at FIG. 5 and Paragraph 0075-0076 receiving a plurality of fields of view 510/520/530 of the extended reality environment, wherein each field of view was captured at a different time position T1/T2/T3. Kim teaches at Paragraph 0096 that the image processing unit 140 may determine the object of interest based on the location and movement of an object that is located on a current Live View. 
Kim implicitly teaches a plurality of fields of view associated with the Live Views. 
Li explicitly teaches at FIG. 1B and column 2, lines 50-63 and column 3, lines 23-40 the plurality of fields of view associated with the driving scenes 112 captured by the mobile device 102), and information about the direction of gaze of the device for each field of view of the plurality of fields of view (Kim teaches at Paragraph 0076-0079 that the image processing unit 140 may determine that an object, which is continuously recognized before occurrence of movement and after the occurrence of movement, an object displayed on the screen relatively long, an object in which an area displayed on the screen increases, or the like, is the object of interest of the user….the image processing unit 140 may assign a weight for determining the object of interest to the recognized object to determine a priority based on the summed weight and may determine the object of interest depending on the priority. 
It is noted that this disclosure of Kim reveals that the object of interest having a higher priority is the object that is in the direction of orientation of the electronic device 101 in a case that the user moves the electronic device 101 may be an operation for following an object, in which the user is interested and which the user desired to capture); 
generate a data stream representing the plurality of fields of view, the data stream comprising a respective data structure for each of the fields of view, wherein each respective data structure comprises (Kim teaches at FIG. 5 and Paragraph 0075-0076 generating a data stream 510/520/530 representing the plurality of fields of view, the data stream comprising a respective data structure 511-514 for each of the fields of view, wherein each respective data structure 511-514 comprises. 
Kim implicitly teaches a plurality of fields of view associated with the Live Views. 
Li explicitly teaches at FIG. 1B and column 2, lines 50-63 and column 3, lines 23-40 the plurality of fields of view associated with the driving scenes 112 captured by the mobile device 102): 
at least one object identifier corresponding to a visual item appearing in a respective field of view of the plurality of fields of view (Kim teaches at Paragraph 0123-0124 that the third object 513 is recognized from the second image 520 moves in direction A and the fourth object 514 moves in direction B and at FIG. 7 that each of the first object 710 and second object 720 may be determined as the object of interest depending on the movement of the electronic device 101 or the priority of an object stored in the object database 230. 
Kim teaches at FIG. 7 and Paragraph 0135 that the AF mark 711 or 721 of an object having a high priority may be displayed to be relative dark and the AF mark 711 or 721 of the object having the low priority may be displayed to be relative light. 
Kim teaches at FIGS. 5-7 at least one object identifier corresponding to a visual item 511-514 (710-720) appearing in a respective field of view), and 
field coordinates representing the position of the respective field of view in the extended reality environment (Kim at FIG. 4 the capture location in GPS coordinate 460. 
Kim teaches at Paragraph 0123-0124 that the third object 513 is recognized from the second image 520 moves in direction A and the fourth object 514 moves in direction B. Kim teaches at Paragraph 0111 the recognized object is an object of interest of a user based on data of the appearance frequency 430 and the appearance location 460 and at Paragraph 0122 that the appearance location 460 may be updated based on a video stored by a capture); 
calculate a number of data structures in the data stream in which a same object identifier, called a candidate object identifier, appears (Kim teaches at FIG. 4 the appearance frequency 430 of FaceA/FaceB/FaceC/FaceD and at Paragraph 0111 the recognized object is an object of interest of a user based on data of the appearance frequency 430 and the appearance location 460 and at Paragraph 0120-0124 that the image processing unit 140 may increase a weight associated with an object which is continuously maintained in the first image 510 and may store the weight…the weights in the third and fourth objects 513 and 514 may be continuously maintained in a high state. It is shown in Kim FIG. 5 that the number/frequency of the object 513/514 appears in the 3 frames is 3); 
calculate a measure of variance of field coordinates for the data structures in which the candidate object identifier appears (Kim teaches at Paragraph 0111 the recognized object is an object of interest of a user based on data of the appearance frequency 430 and the appearance location 460 and at Paragraph 0123 that the third object 513 recognized from the second image 520 moves in direction A and the fourth object 514 moves in direction B, the image processing unit 140 may assign the additional weight to the third object 513, the direction of which is the same as direction A in which the electronic device 101 moves from one GPS coordinate to another GPS coordinate as shown in FIG. 4); 
compute an importance score for the candidate object identifier (Kim teaches at FIG. 7 and Paragraph 0133 the image processing unit 140 may display a priority of each of the objects through the user interface and at Paragraph 0135 that the image processing unit 140 may output priority marks 711a and 721a to the first object 710 and the second object 720 independently from AF marks 711 and 721. The priority marks 711a and 721a may be output depending on the degree of the priority of each of the first object 710 and the second object 720…the priority marks 711a and 712a may be output in the score display manner), based on (a) the calculated number of data structures in the data stream in which the candidate object identifier appears (Kim teaches at FIG. 4 the appearance frequency 430 of FaceA/FaceB/FaceC/FaceD and at Paragraph 0111 the recognized object is an object of interest of a user based on data of the appearance frequency 430 and the appearance location 460 and at Paragraph 0120-0124 that the image processing unit 140 may increase a weight associated with an object which is continuously maintained in the first image 510 and may store the weight…the weights in the third and fourth objects 513 and 514 may be continuously maintained in a high state. It is shown in Kim FIG. 5 that the number/frequency of the object 513/514 appears in the 3 frames is 3), and (b) the calculated measure of variance of coordinates for the data structures in which the candidate object identifier appears (Kim at FIG. 4 the capture location in GPS coordinate 460. 
Kim teaches at Paragraph 0111 the recognized object is an object of interest of a user based on data of the appearance frequency 430 and the appearance location 460 and at Paragraph 0123 that the third object 513 recognized from the second image 520 moves in direction A and the fourth object 514 moves in direction B, the image processing unit 140 may assign the additional weight to the third object 513, the direction of which is the same as direction A in which the electronic device 101 moves from one GPS coordinate to another GPS coordinate as shown in FIG. 4), (c) the calculated measure of variance of coordinates of the item appearing in the plurality of fields of view and (d) the information about the direction of gaze of the device (Kim teaches at Paragraph 0076-0079 that the image processing unit 140 may determine that an object, which is continuously recognized before occurrence of movement and after the occurrence of movement, an object displayed on the screen relatively long, an object in which an area displayed on the screen increases, or the like, is the object of interest of the user….the image processing unit 140 may assign a weight for determining the object of interest to the recognized object to determine a priority based on the summed weight and may determine the object of interest depending on the priority. 
It is noted that this disclosure of Kim reveals that the object of interest having a higher priority is the object that is in the direction of orientation of the electronic device 101 in a case that the user moves the electronic device 101 may be an operation for following an object, in which the user is interested and which the user desired to capture); 
wherein the importance score measure is positively correlated with the measure of variance of field coordinates (Kim teaches at  Paragraph 0109 an object of interest database 401 may include a weight 420 (or priority) and at Paragraph 0111 that the weight 420 (or priority) of the corresponding object may increase. 
Kim teaches at Paragraph 0064 that the object-of-interest determination unit 220 may generate data of newly recognized object and may reflect the weight of the object stored in advance to change a priority and at Paragraph 0079 that the image processing unit 140 may assign a weight for determining the object of interest to the recognized object to determine a priority based on the summed weight and may determine the object of interest depending on the priority. 
Kim thus teaches the weight 420 is the same as the priority 
Kim teaches at FIG. 5 and Paragraph 0123 that in the case where the third object 513 of the third and fourth objects 513 and 514 recognized from the second image 520 moves in direction A and the fourth object 514 moves in direction B, the image processing unit 140 may assign the additional weight to the third object 513, the direction of which is the same as direction A in which the electronic device 101 moves and at Paragraph 0120 that the weight of the object increases because the object moves to be close to the electronic device 101.  
It is understood that a raster image can be georeferenced such that the latitude/longitude or other geographic coordinates can be converted to the XY coordinates of the pixels describing the image, e.g., g(longitude, latitude) = (x, y) where (x, y) defines a point to the natural internal coordinate system of the raster image. 
In the image coordinate plane XY of the image in FIG. 5 has a positive X axis coincides with the movement direction A of the object 503 of FIG. 5 and a positive Y axis coordinate coincides with the compass direction of the image. 
When the object 513 moves in the direction A from the initial position X0 to the target position X1, the object 513 has a measure of the variance of field coordinates (X1-X0) > 0 and the weight (priority) is increased and is positively correlated to the variance of field coordinates (X1-X0) which represents the positive changes of the field coordinates. 
Similarly when the object 514 moves in the direction B from the initial position X2 to the target position X3, the object has a measure of the variance of field coordinates (X3 – X2) < 0, and the weight (priority) of the object 514 is reduced and thus is positively correlated to the variance of filed coordinates (X3-X2) which represents the negative change of the field coordinates because Kim teaches at Paragraph 0120 that the weight of the object which disappears from a screen become relatively low. 
Kim teaches at Paragraph 0082-0083 that in the case where a direction in which the object being tracked moves is the same as the movement of the electronic device 101, the image processing unit 140 may increase the weight associated with the corresponding object; in the case where the movement of a camera occurs and the corresponding object is included again in the h Live View screen, the image processing unit 140 may increase the weight associated with the corresponding object); and 
in response to the importance score exceeding an importance threshold, generate instructions for displaying in the extended reality environment supplemental content, related to the visual item corresponding to the candidate object identifier (Kim teaches at FIG. 7 and Paragraph 0133 the image processing unit 140 may display a priority of each of the objects through the user interface and at Paragraph 0135 that the image processing unit 140 may output priority marks 711a and 721a to the first object 710 and the second object 720 independently from AF marks 711 and 721. The priority marks 711a and 721a may be output depending on the degree of the priority of each of the first object 710 and the second object 720…the priority marks 711a and 712a may be output in the score display manner).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the mobile device’s fields of view of Li into the augmented reality system of Kim to have recognized that Kim’s Live View of the mobile device constitute the fields of view. One of the ordinary skill in the art would have been motivated to have provided fields of view by the mobile device when the mobile device is moved from a first position at a first time to a second position at a second time. 
Kim and Li do not explicitly teach the claim limitation: calculating a measure of variance of coordinates of the item appearing in the plurality of fields of view; computing an importance score for the candidate object identifier, based on (a) the calculated number of data structures in the data stream in which the candidate object identifiers appears, (b) the calculated measure of variable of coordinates for the data structures in which the candidate object identifier appears, and (c) the calculated measure of variance of coordinates of the item appearing in the plurality of fields of view.  
Cohen-Tidhar explicitly teach the claim limitation: calculating a measure of variance of coordinates of the item appearing in the plurality of fields of view (Cohen-Tidhar teaches at Paragraph 0022 that the same media content may be viewed in different ways, using different aspect ratios or occupying a different portion of the screen space, depending on the device orientation, depending on whether the content is viewed in full screen mode or in a dedicated tab or window, depending on a zoom level or a resizing operation that the user may request and at Paragraph 0052-0055 that the objects are displayed in the plurality of fields of view wherein the different importance scores are assigned to objects identified as being moving and/or changing across frames or identified as being stop moving….a video-segment may perform a zoom in effect on a particular region, thereby causing an in-frame identified object to become larger (accordingly, the fields of view of the observer correspond the different batch-of-frames viewed by the observer)…the feature enables the method and system to dynamically track across multiple frames the same in-frame object, flexibly taking into account the changes in its size and/or shape of identified objects.  
Cohen-Tidhar teaches at Paragraph 0068 that the method may begin by detecting or finding objects in frames of a video and by determining for each such identified object, its relevant content-aware properties, for example, its in-frame location or position, size, boundaries, object type, or object name, or object keyword(s) and by allocating for each such object an importance score or a visual importance score. 
Cohen-Tidhar teaches at Paragraph 0032 that the content-aware metadata may include (E) object position represented in one or more suitable positioning scheme or coordinate system and (F) importance value or level of importance to keep the object. 
Cohen-Tidhar teaches Paragraph 0077 that the object boundaries locator unit 515 determines or defines or assigns the coordinates that point to the in-frame position or location of each object and at Paragraph 0078 that an object importance score determination unit 516 determines an object importance score value…wherein a greater value indicates a greater visual importance and/or contextual importance of the object from the point-of-view of a human observer…taking into account one or more suitable data-items, for example: (a) the total number of objects that were identified in the current frame; (b) the total number of objects that were identified so far in this video file; (c) whether or not the particular object is moving or is changing its in-frame position from frame to frame, e.g., increasing the importance score for a moving object and decreasing the importance score for a non-moving object); 
computing an importance score for the candidate object identifier, based on (a) the calculated number of data structures in the data stream in which the candidate object identifiers appears, (b) the calculated measure of variable of coordinates for the data structures in which the candidate object identifier appears, and (c) the calculated measure of variance of coordinates of the item appearing in the plurality of fields of view (Cohen-Tidhar teaches at Paragraph 0022 that the same media content may be viewed in different ways, using different aspect ratios or occupying a different portion of the screen space, depending on the device orientation, depending on whether the content is viewed in full screen mode or in a dedicated tab or window, depending on a zoom level or a resizing operation that the user may request and at Paragraph 0052-0055 that the objects are displayed in the plurality of fields of view wherein the different importance scores are assigned to objects identified as being moving and/or changing across frames or identified as being stop moving….a video-segment may perform a zoom in effect on a particular region, thereby causing an in-frame identified object to become larger (accordingly, the fields of view of the observer correspond the different batch-of-frames viewed by the observer)…the feature enables the method and system to dynamically track across multiple frames the same in-frame object, flexibly taking into account the changes in its size and/or shape of identified objects.  
Cohen-Tidhar teaches Paragraph 0077 that the object boundaries locator unit 515 determines or defines or assigns the coordinates that point to the in-frame position or location of each object and at Paragraph 0078 that an object importance score determination unit 516 determines an object importance score value…wherein a greater value indicates a greater visual importance and/or contextual importance of the object from the point-of-view of a human observer…taking into account one or more suitable data-items, for example: (a) the total number of objects that were identified in the current frame; (b) the total number of objects that were identified so far in this video file; (c) whether or not the particular object is moving or is changing its in-frame position from frame to frame, e.g., increasing the importance score for a moving object and decreasing the importance score for a non-moving object), and (d) the information about the direction of gaze of the device (
Cohen-Tidhar teaches Paragraph 0043-0044 that FIG. 1D that the first object (dog) had a visual importance score of 90% when the smartphone is held in portrait orientation and thus the visual importance score of the first object is based on the orientation of the smartphone. Cohen-Tidhar teaches at FIG. 2D and Paragraph 0053-0054 that when the screen 240 of the smartphone is held in portrait orientation, the two-human objects has a high importance score since they are identified to be human and/or moving and/or changing across frames wherein each of one of these two human objects may have an importance score in the range of 90 to 95 percent as long as they are moving and changing during the first ten seconds of the video).   
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have calculated the importance score based on the variance of coordinates of the object (whether the object is moving or changing its in-frame position from frame to frame of plurality of frames viewed by the observer. One of the ordinary skill in the art would have been motivated to have increased the importance score of an object when the object is moving and decreased the importance score of the object when the object is non-moving on the frame-by-frame basis. 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that control circuitry configured to generate the data stream comprises control circuitry configured to: identify a visual item in the respective field of view; and attribute an object identifier to the identified visual item, wherein a same visual item appearing in different respective fields of view is attributed the same object identifier.
Kim further teaches the claim limitation that control circuitry configured to generate the data stream comprises control circuitry configured to: identify a visual item in the respective field of view; and attribute an object identifier to the identified visual item, wherein a same visual item appearing in different respective fields of view is attributed the same object identifier (Kim teaches at FIG. 5 the AF mark 513/514 appearing in respective fields of view and at FIG. 7 and Paragraph 0135 that the AF mark 711 or 721 of an object having a high priority may be displayed to be relative dark and the AF mark 711 or 721 of the object having the low priority may be displayed to be relative light). 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the importance score is based on the number of data structures in the data stream in which the candidate object identifier appears being higher than an occurrence threshold.
Kim further teaches the claim limitation that the importance score is based on the number of data structures in the data stream in which the candidate object identifier appears being higher than an occurrence threshold (Kim teaches at FIG. 7 and Paragraph 0133 the image processing unit 140 may display a priority of each of the objects through the user interface and at Paragraph 0135 that the image processing unit 140 may output priority marks 711a and 721a to the first object 710 and the second object 720 independently from AF marks 711 and 721. The priority marks 711a and 721a may be output depending on the degree of the priority of each of the first object 710 and the second object 720…the priority marks 711a and 712a may be output in the score display manner. 
Kim teaches at Paragraph 0111 the recognized object is an object of interest of a user based on data of the appearance frequency 430 and the appearance location 460 and at Paragraph 0120-0124 that the image processing unit 140 may increase a weight associated with an object which is continuously maintained in the first image 510 and may store the weight…the weights in the third and fourth objects 513 and 514 may be continuously maintained in a high state. It is shown in Kim FIG. 5 that the number/frequency of the object 513/514 appears in the frames is 3). 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that each respective data structure of the data stream further comprises object coordinates representing the position of the visual item in the field of view, the visual item corresponding to the object identifier. 
The claim 15 is in parallel with the claim 5 in the form of an apparatus claim. The claim 15 is subject to the same rationale of rejection as the claim 5. 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the importance score based on a measure of variance of field coordinates and a measure of variance of object coordinates is lower than the importance score based on a higher measure of variance of field coordinates and a lower measure of variance of object coordinates.
The claim 16 is in parallel with the claim 6 in the form of an apparatus claim. The claim 16 is subject to the same rationale of rejection as the claim 6. 
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the data stream further comprises, for each data structure: an object feature, representing a feature of the visual item, wherein the importance score is further based on the object feature.
The claim 17 is in parallel with the claim 7 in the form of an apparatus claim. The claim 17 is subject to the same rationale of rejection as the claim 7. 
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the candidate object identifier is a first candidate object identifier and the first candidate object identifier appears in a first plurality of data structures; and an importance score has been computed for a second candidate object identifier appearing in a second plurality of data structures, wherein the importance score of the second candidate object identifier exceeds the importance threshold; the control circuitry being further configured to: calculate a number of shared data structures between the first and the second pluralities; in response to determining that the number is higher than a similarity threshold, select the candidate object identifier that has the higher importance score of the two; and generate instructions for displaying in the extended reality environment supplemental content, related to the visual item corresponding to the selected candidate object identifier.
The claim 18 is in parallel with the claim 8 in the form of an apparatus claim. The claim 18 is subject to the same rationale of rejection as the claim 8. 
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the data stream further comprises, for each data structure: object metadata associated with the object; and wherein retrieving content related to the object comprises retrieving content that is associated with the object metadata.
The claim 20 is in parallel with the claim 10 in the form of an apparatus claim. The claim 20 is subject to the same rationale of rejection as the claim 10. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US-PGPUB No. 2018/0131869 (hereinafter Kim) in view of Li et al. US Patent No. 10,573,183 (hereinafter Li); Cohen-Tidhar et al. US-PGPUB No.2021/0334547 (hereinafter Cohen-Tidhar) and Ogden et al. US-PGPUB No. 2019/0138563 (hereinafter Ogden). 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that notifying a plurality of potential content providers for the supplemental content; launching a bidding war amongst the plurality of content providers; determining a winner to the bidding war, wherein the supplemental content is provided by the winner of the bidding war. 
Kim does not explicitly teach the claim limitation that notifying a plurality of potential content providers for the supplemental content; launching a bidding war amongst the plurality of content providers; determining a winner to the bidding war, wherein the supplemental content is provided by the winner of the bidding war. 
Ogden teaches the claim limitation that notifying a plurality of potential content providers for the supplemental content; launching a bidding war amongst the plurality of content providers; determining a winner to the bidding war, wherein the supplemental content is provided by the winner of the bidding war (Ogden teaches at Paragraph 0102 providing AR content by the winning bidder).  
It would have been obvious to one of the ordinary skill in the art before filing date of the instant application to have provided an auction system to be incorporated into Kim’s augmented reality system to have provided an auction (bidding war) for the content providers to submit bids for the content to be presented in the augmented reality system. One of the ordinary skill in the art would have been motivated to have selected a content provider among a plurality of content providers via the auction system. 
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the control circuitry is further configured to: notify a plurality of potential content providers for the supplemental content; launch a bidding war amongst the plurality of content providers; determine a winner to the bidding war, wherein the supplemental content is provided by the winner of the bidding war.
The claim 19 is in parallel with the claim 9 in the form of an apparatus claim. The claim 19 is subject to the same rationale of rejection as the claim 9. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613